DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.
Response to Amendment
With regards to the amendment filed on 06/10/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-7 are pending.
Response to Arguments
Applicant's arguments filed 06/10/2021 with respect to the previous claim rejection(s) under 35 U.S.C. 103 have been fully considered but they are not persuasive.  The response to these arguments can be found in the Advisory Action dated 06/29/2021 and is incorporated herein. With respect newly presented claim 7, see the additional remarks set forth below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 9,588,299 to Mao et al. (hereinafter “Mao”) in view of International Pub. No. WO 2016/071777 A2 to KANG et al. (hereinafter “Kang”).  Mao and Kang were applied in a prior Office action. 
In re claim 1, Mao discloses, see FIGS. 1-3, a wavelength selective switch (WSS) for multiple units comprising; 
a plurality of input/output port groups including a plurality of input/output port arrays/optical fibers (102) for transmitting and receiving a plurality of light beams each including a plurality of wavelength channels, wherein each of the plurality of input/output port arrays (102) is a plurality of ports/optical fibers which are arranged in at least one-dimension and comprises at least one input port and at least one output port; 
a switching lens portion (108) configured such that the plurality of light beams transmitted from the plurality of input/output port arrays (102) intersect on a switching axis (“On the port switching plane shown in FIG. 1A, after the main collimating lens 108, all the input beams are collimated and crossed at its front focus plane”); 
a first prism portion (106) arranged between the plurality of input/output port arrays (102) and the switching lens portion (108), the first prism portion (106) being configured to refract the plurality of light beams transmitted from the plurality of input/output port arrays (102) at different angles on the switching axis according to different light beam groups (“The Wollaston prism 106 separates incoming light into two orthogonal linearly polarized beams that diverge at a specified angle from each other”); 
a second prism portion (109) arranged after the switching lens portion (108), the second prism portion (109) being configured to align a center line of each light beam group transmitted from the switching lens portion (108) in parallel with an optical axis comprising any axis parallel 
a beam splitting portion/grating (120) configured for splitting each light beam whose beam size has been expanded by the beam expansion portion at different angles on a dispersion axis according to different wavelength components (“The grating 120 can be a diffraction grating that splits and diffracts light into several light beams travelling in different directions. The directions of these light beams depend on the spacing of the grating 120 and the wavelength of the light so that the grating 120 acts as the dispersive element separating the different wavelength channels of the input light beams”); 
an imaging lens portion (122) configured to readjust and focus the wavelengths of the light beams split by the beam splitting portion (120) (“After the focusing lens 122, the beams from the input ports (fibers) 102 are passed through port switching optics 124, 126, and 130 and focused onto the polarization modulation array 128. On the port switching plane”); and 
a switching portion/modulation array (128) including a plurality of divided areas/pixel cells corresponding to the plurality of input/output port groups, the switching portion (128) being capable of changing an angle of a beam with a selected wavelength on the switching axis such that the wavelength selected from the plurality of wavelength channels of an input port which is selected independently from each group is transmitted to an output port of the plurality of input/output port groups which is selected independently (“the polarization modulator array 128 can be configured to independently control the polarization state of each individual wavelength according to the desired combination of wavelengths at each specific 2×2 switch. For example, See columns 4-8 of Mao for further details. 

Thus, Mao only differs from claim 1 in that he does not teach a beam expansion portion configured for expanding a beam size of each light beam transmitted from the second prism portion (109) in a direction of the dispersion axis.  Kang, on the other hand, teaches a WSS (100) comprising a anamorphic expansion element (119) configured for anamorphically expanding a light beam transmitted from a relay element (118) in a direction of a dispersion axis prior to entering a beam splitting element (112).  See paragraph [0036] of Kang.  In order to expand a beam size of each light beam transmitted from his second prism portion (109) prior to entering his beam splitting portion (120), the WSS of Mao would have been modified to include the anamorphic expansion element (119) of Kang, thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Mao combined with Kang.

In re claim 2, Mao further discloses a polarization optical element (106, 108, 109, 110) configured to split the light beams with random polarizations transmitted from the plurality of input/output port arrays (102) into two light beams with substantially the same polarization and arrange the two light beams on the dispersion axis.

In re claim 3, as seen in FIG. 1A of Mao, a part of the plurality of input/output groups comprising port arrays (102) are arranged in an array.

In re claim 4, in the plurality of input/output port arrays (102) of Mao, a different number of input/output ports can be selected to be assigned to each input/output port array.

In re claim 6, Mao in view of Kang only differs in that Mao does not teach one of the plurality of input/output port arrays (102) are connected to a photo detector to make an optical power monitor.  Photo detectors to monitor optical power, however, were well-known in art before the effective filing date.  In order to monitor an input or output optical power, Mao in view of Kang would have been modified to include a well-known photo detector connected to one of the input/output arrays (102) of Mao, thereby obtaining the invention specified by claim 6.  Therefore, it would have also been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 6 in view of Mao combined with Kang, and further in view of common knowledge in the art regarding photo detectors.

In re . 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Kang as applied to claim 1 above, and further in view of Patent Pub. No. US 2002/0191899 A1 to Kelly et al. (“Kelly”).  Kelly was also applied in a prior Office action.
In re claim 5, Mao in view of Kang only differs in that Mao does not teach that two of the plurality of input/output port arrays (102) are connected in series, one of the two input/output port arrays (102) being used in attenuation mode while the other one of the two input/output port arrays (102) being used in switching mode.  Kelly, on the other hand, teaches two of a plurality of input/output port arrays (10) that are connected in series, one of the two input/output port arrays (10) being used as a drop filter while the other one of the two input/output port arrays (102) being used in a switching mode.  See Fig. 9 of Kelly.  In order to use one of his input/output arrays (102) as a drop filter and another array (102) as a switch, Mao in view of Kang would have been modified by connecting two of the plurality of input/output port arrays (102) of Mao in series, per the teachings of Kelly, thereby obtaining the invention specified by claim 5.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 5 in view of Mao combined with Kang, and further in view of Kelly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
August 14, 2021